DETAILED ACTION
Claim(s) 1-32 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections - 35 USC § 103
Applicants argue that the prior art of record, Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) fails to render obvious claim 1 under 35 USC 103, because, the prior art of record does not teach a first listen before talk function and a second listen before talk function, as recited in claim 1, but instead indicates use of a single listen before talk procedure. Applicants cite several passages from the Li to support this argument, highlighting that Li recites, “LBT procedure”

[0032] In the illustrated concepts, it is assumed that radio transmissions in the wireless communication network are scheduled from the network side, which specifically includes that UL transmissions from a radio device (in the following also referred to as UE) to the network are performed in response to the network granting the UL transmission and also allocating radio resources to be used for the UL transmission. In this way, the network can efficiently manage sharing of radio resources by multiple UEs. In view of coexistence with radio devices controlled by other operators and/or using other radio technologies in an unlicensed frequency band, the UL transmissions are further performed on the basis of an LBT procedure. That is to say, before the UE performs an UL transmission granted by the network, it will perform measurements on the allocated radio resources to determine whether the radio resources are available. This may involve sensing whether there is an ongoing transmission on the radio resources which could interfere with the granted UL transmission. If there is no ongoing radio transmission on the radio resources or if the observed signal strengths of a detected ongoing radio transmission are sufficiently low, e.g., below a threshold, the radio resourced are deemed to be available and the UE proceeds by performing the UL transmission on the allocated radio resources. This scenario will in the following also be referred to as success of the LBT procedure. Otherwise, the UE will defer the UL transmission. The UE may then attempt to perform the UL transmission at a later time.


[0053] To avoid conflicting radio transmissions, the UEs 11, 12, 13 of the group may be configured to apply different backoff times in the LBT procedure. Here, the backoff time is a time period over which the UE 11, 12, 13 performs measurements on the set of radio resources indicated by the UL multi-grant to detect whether the set of radio resources is available. Upon expiry of the back of time and if no ongoing radio transmission is detected in these measurements, i.e., if the LBT procedure is successful, the UE 11, 12, 13 may proceed to perform the UL radio transmission. Accordingly, the UE 11, 12, 13 having the shortest backoff time will transmit first, while the backoff time applied by the other UEs 11, 12, 13 still continues. These other UEs will thus detect the UL radio transmission, with the effect that their LBT procedure is not successful. Accordingly, by configuring different backoff times for the UEs 11, 12, 13, it can be ensured that the LBT procedure is successful for only one UE 11, 12, 13 of the group. A corresponding example is illustrated in FIG. 3.

[0054] In the example of FIG. 3, a first UE of the group (UE1) is configured with a larger backoff time than a second UE of the group (UE2). In particular, the backoff time configured for the first UE extends over the first three symbols of the subframe, while the backoff time configured for the second UE extends over the first two symbols of the subframe. Upon receiving the UL multi-grant, both UEs start measuring on the set of radio resources indicated by the UL multi-grant. In the illustrated example, it is assumed that there is no other relevant transmit activity on the set of radio resources. Accordingly, upon expiry of the shorter backoff time configured for the second UE, the second UE assumes that the set of radio resources is available and starts with its UL radio transmission to the access node (in the third symbol). Since the backoff time applied by the first UE still continues, the first UE detects the transmit activity of the second UE, with the effect that the LBT procedure of the first UE is unsuccessful. Accordingly, only the second UE will perform a UL radio transmission on the set of radio resources, and conflicting radio transmissions by the first UE and the second UE are avoided.


 	In response to the argument that the prior art of record does not teach a first listen before talk function and a second listen before talk function, as recited in claim 1, it is first noted that in the Non-Final Rejection (“NF”) mailed, June 7, 2022, [NF, Page(s) 3-4] that in Li, the Listen Before Talk functions with different back-off time(s) were assessed as being analogous to the claimed first listen before talk function and the second listen before talk function. This assessment has not been addressed in the Applicants’ response and thus for at least this reason said argument is not persuasive.
Secondly, in response to the apparent argument that because Li recites a “LBT procedure” that it precludes Li from teaching the claimed first listen before talk function and the second listen before talk function, it is noted that while Li recites a “LBT procedure”, the LBT procedure described by Li utilizes Listen Before Talk function(s) with different back-off times. The Instant Application does not explicitly define the term, “LBT function”, and claim 1, at least provide(s) no additional limits in regards to the first LBT function and the second LBT function. Thus, under a broadest reasonable interpretation, the Listen Before Talk functions with different back-off time(s) were found to be analogous to the claimed first listen before talk function and the second listen before talk function. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants additionally argue that the prior art of record does not teach a feature for monitoring, via a second listen before talk function, for non-use of a second time slot of the wireless channel to acquire use of the second time slot amongst the multiple communication devices, as recited in claim 1. Specifically, Applicants refer to Wang which was relied upon to teach said feature citing, to support said argument:

“[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected. Again, the terminal device selects a third symbol at time T12 within the same time unit to listen at reference 164. At reference 164, the LBT succeeds, and the terminal device may transmit the SRS at time T3′. Thus, the SRS transmission delay 174 is between time T1 and T3′, and it is shortened to be less than the SRS transmission delay 114, despite two consecutive LBT failures (one more than the LBT failure in FIG. 1A).”

In, Wang the terminal does not perform a back-off after detection of the LBT failure and immediately resumes listening, thus Applicants appear to conclude a single continuous LBT procedure takes place instead of a second listen before talk function as claimed. In response to the argument it is noted that although the LBT back-off time is not performed, another LBT is performed after the failure of the first LBT, and this is regarded as being analogous to the claimed second LBT performed to monitor for non-use of a second time slot of the wireless channel to acquire use of the second time slot amongst the multiple communications devices.
“[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected. Again, the terminal device selects a third symbol at time T12 within the same time unit to listen at reference 164. At reference 164, the LBT succeeds, and the terminal device may transmit the SRS at time T3′. Thus, the SRS transmission delay 174 is between time T1 and T3′, and it is shortened to be less than the SRS transmission delay 114, despite two consecutive LBT failures (one more than the LBT failure in FIG. 1A).”

Thus, the argument that the prior art of record, Li in view of Wang fail to render obvious monitoring, via a second listen before talk function, for non-use of a second time slot of the wireless channel to acquire use of the second time slot amongst the multiple communication devices, as recited in claim 1 is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to both claim 26 and 28, said claim(s) refer to features pertaining to, a first communication device and a second communication device utilizing a first listen before talk protocol implementing a fixed back-off time; and a first communication device utilizing a second listen before talk protocol implementing a random back off time; However with respect to the use of first LBT protocol w/ the fixed backoff time and the second LBT protocol w/ variable backoff time, The specification of the Instant Application describes use of either a fixed backoff or variable/random backoff LBT for both the first and second LBT protocol(s) and is silent on where the first LBT protocol is performed using a fixed back-off and where the second LBT protocol is performed using a variable backoff. For the purposes of examination said claim(s) will be examined as presently claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 7, 10, 11, 13, 14, 17, 20, and 21, 22, 23, 24, 25, 27, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1).

In regard(s) to claim(s)  1, 11, and 21, Li (US 20190182866 A1) teaches a method comprising: 
 receiving notification of a wireless channel scheduled for shared use amongst multiple mobile communication devices ([Li, Par. 54] teaches receiving a notification (i.e. UL multi-grant) of a wireless channel scheduled for shared use amongst multiple communication devices); 				
 	detecting use of a first time slot of the wireless channel, the first time slot acquired via a first listen before talk function implemented by a first mobile communication device ([Li, Par. 54] teaches detecting use of a first time slot (i.e. third symbol) , acquired via a first listen before talk (i.e. LBT w/ shorter backoff time of the second UE) implemented by a first mobile communication device (i.e. second UE), “…In particular, the backoff time configured for the first UE extends over the first three symbols of the subframe, while the backoff time configured for the second UE extends over the first two symbols of the subframe. Upon receiving the UL multi-grant, both UEs start measuring on the set of radio resources indicated by the UL multi-grant. In the illustrated example, it is assumed that there is no other relevant transmit activity on the set of radio resources. Accordingly, upon expiry of the shorter backoff time configured for the second UE, the second UE assumes that the set of radio resources is available and starts with its UL radio transmission to the access node (in the third symbol). Since the backoff time applied by the first UE still continues, the first UE detects the transmit activity of the second UE, with the effect that the LBT procedure of the first UE is unsuccessful. Accordingly, only the second UE will perform a UL radio transmission on the set of radio resources, and conflicting radio transmissions by the first UE and the second UE are avoided....”); and 			
 	
	While Li [Par. 54] teaches use of monitoring via a second listen before talk function (i.e. LBT with longer backoff time of the first UE), Li doesn’t explicitly teach monitoring via the second listen before talk function non-use of a second time slot of the wireless channel to acquire use of the second time slot amongst the multiple mobile communication devices. Despite these differences similar features have been seen in other prior art Listen Before Talk (LBT) features.
 	 Wang (US 20190013909 A1) [Par. 0070] teaches monitoring via a listen before talk function for non-use of a second time slot (i.e. T11 or T12) of the wireless channel to acquire use of the second time slot amongst the multiple mobile communication devices, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected. Again, the terminal device selects a third symbol at time T12 within the same time unit to listen at reference 164. At reference 164, the LBT succeeds, and the terminal device may transmit the SRS at time T3′. Thus, the SRS transmission delay 174 is between time T1 and T3′, and it is shortened to be less than the SRS transmission delay 114, despite two consecutive LBT failures (one more than the LBT failure in FIG. 1A).”.
	Thus based upon the teachings of Wang it would have been obvious to a person of ordinary skill in the art before time of the effective filing date, to further modify Li to arrive at  monitoring, via a second listen before talk function, for non-use of a second time slot of the wireless channel to acquire use of the second time slot amongst the multiple mobile communication devices, in order to provide a benefit of wireless channel access to a second wireless communication device.

In regards to claim(s) 4 and 14, Li is silent on the method as in claim 1 further comprising: subsequent to acquiring the second time slot via the second listen before talk function, utilizing the second time slot to wirelessly communicate data over a communication link from a second wireless communication device to a wireless base station. Despite these differences similar features have been seen in other prior art Listen Before Talk (LBT) features.
 	 Wang (US 20190013909 A1) [Par. 0070] after acquiring the second time slot (i.e. T3) via a listen before talk function, utilizing the time slot T3, to wireless communicate data (i.e. SRS) over a communication link from a second wireless communication device to a wireless base station, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected. Again, the terminal device selects a third symbol at time T12 within the same time unit to listen at reference 164. At reference 164, the LBT succeeds, and the terminal device may transmit the SRS at time T3′. Thus, the SRS transmission delay 174 is between time T1 and T3′, and it is shortened to be less than the SRS transmission delay 114, despite two consecutive LBT failures (one more than the LBT failure in FIG. 1A).”.
	Thus based upon the teachings of Wang it would have been obvious to a person of ordinary skill in the art before time of the effective filing date, to further modify Li to arrive at  the method of claim 1, further comprising  subsequent to acquiring the second time slot via the second listen before talk function, utilizing the second time slot to wirelessly communicate data over a communication link from a second wireless communication device to a wireless base station, in order to provide a benefit of wireless channel access to a second wireless communication device for wireless communication.



 	In regards to claim(s) 3 and 13, Li teaches the method as in claim 1, wherein the second listen before talk function is a more lenient listen before talk protocol than the first listen before talk function ([Li, Par. 54] teaches where the second listen before talk function (i.e. LBT w/ longer backoff time of the first UE) is a more lenient listen before talk protocol than the first listen before talk function “…In particular, the backoff time configured for the first UE extends over the first three symbols of the subframe, while the backoff time configured for the second UE extends over the first two symbols of the subframe. Upon receiving the UL multi-grant, both UEs start measuring on the set of radio resources indicated by the UL multi-grant. In the illustrated example, it is assumed that there is no other relevant transmit activity on the set of radio resources. Accordingly, upon expiry of the shorter backoff time configured for the second UE, the second UE assumes that the set of radio resources is available and starts with its UL radio transmission to the access node (in the third symbol). Since the backoff time applied by the first UE still continues, the first UE detects the transmit activity of the second UE, with the effect that the LBT procedure of the first UE is unsuccessful. Accordingly, only the second UE will perform a UL radio transmission on the set of radio resources, and conflicting radio transmissions by the first UE and the second UE are avoided....”).


In regards to claim(s) 7 and 17, Li teaches the method as in claim 1, wherein receiving the notification includes: receiving the notification as a wireless communication from a wireless base station, the notification received at a second mobile communication device implementing the second listen before talk function  ([Li, Par. 54] and [Li. Fig. 1] teach receiving a notification (i.e. UL multi-grant) as a wireless communication from a base station, the notification received at a second mobile communication device (i.e. first UE) implementing the second listen before talk function (i.e. LBT w/ longer backoff time).

In regards to claim(s) 10 and 20, Li teaches the method as in claim 1 further comprising: via a second mobile communication device implementing the second listen before talk function, detecting that the first time slot is used by a member of the mobile communication devices (Li [Par. 54] teaches via a second mobile communication device (i.e. first UE) implementing the second listen before talk function (i.e. LBT w/ longer backoff), detecting that the first time slot is used by a member of the mobile communication devices(i.e. second UE)).

 	In regards to claim 22, Li is silent on the method as in claim 1 further comprising:
at the first mobile communication device: switching from implementing the first listen before talk
function in the first timeslot to implementing the second listen before talk function in the second timeslot in response to the first mobile communication device detecting that a magnitude of
wireless energy associated with use of the first time slot by the second mobile communication device is above a wireless energy threshold level.
	Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches at a first mobile communication device (i.e terminal device): switching from a first LBT function in a first time slot to a second LBT function in a second time slot in response to detecting that a magnitude of wireless energy associated with a first time slot by a second mobile communication device is above a wireless energy threshold ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 1 further comprising: at the first mobile communication device: switching from implementing the first listen before talk function in the first timeslot to implementing the second listen before talk function in the second timeslot in response to the first mobile communication device detecting that a magnitude of wireless energy associated with use of the first time slot by the second mobile communication device is above a wireless energy threshold level, to efficiently manage access to a wireless communication medium.

In regards to claim 23, Li is silent on the method as in claim 1 further comprising: via the first mobile communication device: detecting use of the first time slot of the wireless channel by the second mobile communication device via implementation of the first listen before talk function in the first time slot.
Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches at a first mobile communication device (i.e terminal device): detecting use of a fist time slot of a wireless channel by a second mobile communication device via implementation of a first LBT function w/ a backoff period which detects a LBT failure ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as claim 1 further comprising: via the first mobile communication device: detecting use of the first time slot of the wireless channel by the second mobile communication device via implementation of the first listen before talk function in the first time slot,  to efficiently manage access to a wireless communication medium.

In regards to claim 24, Li is silent on the method as in claim 1 further comprising:
at the first mobile communication device: switching from implementing the first listen before talk
function in the first timeslot to implementing the second listen before talk function in the second timeslot in response to the first mobile communication device detecting that a magnitude of
wireless energy associated with use of the first time slot by the second mobile communication device is above a wireless energy threshold level.
	Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches at a first mobile communication device (i.e terminal device): switching from a first LBT function in a first time slot to a second LBT function in a second time slot in response to detecting that a magnitude of wireless energy associated with a first time slot by a second mobile communication device is above a wireless energy threshold ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 1 further comprising: at the first mobile communication device: switching from implementing the first listen before talk function in the first timeslot to implementing the second listen before talk function in the second timeslot in response to the first mobile communication device detecting that a magnitude of wireless energy associated with use of the first time slot by the second mobile communication device is above a wireless energy threshold level, to efficiently manage access to a wireless communication medium.

In regards to claim 25, Li is silent on the method as in claim 24 further comprising:
via the first mobile communication device: during the first timeslot, implementing a first back-off time
interval via the first listen before talk function; and during the second timeslot, implementing a second back-off time interval via the second listen before talk function, the second back-off time less than the first back-off time. Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches at a first mobile communication device (i.e terminal device): switching from a first LBT function with a first back-off time in a first time slot  to a second LBT function with a second back off time less than the first back off time in a second time slot in response to detecting that a magnitude of wireless energy associated with a first time slot by a second mobile communication device is above a wireless energy threshold ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 24 further comprising: via the first mobile communication device: during the first timeslot, implementing a first back-off time interval via the first listen before talk function; and during the second timeslot, implementing a second back-off time interval via the second listen before talk function, the second back-off time less than the first back-off time, to efficiently manage access to a wireless communication medium.

 	In regards to claim 27, Li is silent on the method as in claim 1, wherein the second timeslot is a next timeslot following the first time slot. Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches where a second time slot, T11, is a next time slot following a first time slot, T10 ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 1, wherein the second timeslot is a next timeslot following the first time slot, to efficiently manage access to a wireless communication medium.

In regards to claim 29, Li is silent on the method as in claim 1 further comprising:
via the first mobile communication device: during the first timeslot, implementing a first back-off time
interval associated with the first listen before talk function; and during the second timeslot, implementing a second back-off time interval associated with the second listen before talk function, the second back-off time interval than the first back-off time interval. Despite these differences similar features have been seen in other prior art involving use of listen before talk. WANG teaches at a first mobile communication device (i.e terminal device): switching from a first LBT function with a first back-off time in a first time slot  to a second LBT function with a second back off time less than the first back off time in a second time slot in response to detecting that a magnitude of wireless energy associated with a first time slot by a second mobile communication device is above a wireless energy threshold ([WANG, 0070] teaches where a terminal device, responsive to a LBT failure, switches from a first LBT function in a first time slot which involves performing a backoff prior to resuming monitoring of a channel, to a second LBT function in a second time slot which does not perform a backoff prior to the resuming of the monitoring of the channel, “[0070] At T10, the terminal device detects a LBT failure at reference 104 in a symbol of a time unit. Instead of waiting for a LBT back-off time period before listening again, the terminal device selects another symbol at time T11 within the same time unit to listen at reference 162, where another LBT failure is detected”. [WANG, 0064] teaches where a LBT failure involves detecting that a magnitude of wireless energy associated with use of a first time slot by a second mobile communication device is above a wireless energy threshold, “A contention-based protocol such as a LBT procedure is vital in many scenarios...A contention-based protocol may require an electronic device in a wireless communication network to perform a clear channel assessment when the electronic device attempts to transmit on a channel (e.g., one or more carriers) in an unlicensed spectrum. When the electronic device detects an energy level of the channel over a threshold, the electronic device determines the channel is not available.” ).
	Thus based upon the teachings of WANG it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 1 further comprising: via the first mobile communication device: during the first timeslot, implementing a first back-off time interval associated with the first listen before talk function; and during the second timeslot, implementing a second back-off time interval associated with the second listen before talk function, the second back-off time interval than the first back-off time interval, to efficiently manage access to a wireless communication medium.



Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view ot Takeda ((US 20170265225 A1)).

 	In regards to claim(s) 2 and 12,  Li is silent on the method as in claim 1, wherein the second listen before talk function implements a shorter listen before talk interval than the first listen before talk function. Despite these differences similar features have been seen in other prior art features for Listen before Talk (LBT). [Takeda, Par. 84] (US 20170265225 A1) teaches where a second list before talk function implements a shorter list before talk interval than the first listen before talk function, “[0083] FIG. 8 is a diagram to show an example of a case where the length of the LBT period is changed semi-statically. In the example of FIG. 8, the LBT period is shorter in UE 1 than in UE 2 in a given sensing subframe, while, in another sensing subframe, the LBT period is configured longer in UE 1 than in UE 2, so that the equality of transmission opportunities is maintained between the user terminals.”.
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Li, to arrive at the method as in claim 1, wherein the second listen before talk function implements a shorter listen before talk interval than the first listen before talk function, in order to provide prioritized access to the wireless communication medium.


Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view ot Takeda ((US 20170265225 A1)) in view of Chendamarai Kannan (US 20170202022 A1)

 	In regards to claim(s) 5 and 15, Li is silent on the method as in claim 1 further comprising: implementing the second listen before talk function at a second mobile communication device of the multiple mobile communication devices in response to detecting that a magnitude of wireless energy associated with use of the first time slot by the first mobile communication device is above a wireless energy threshold level . Despite these differences similar features have been seen in other prior LBT features.
	Chendamarai Kannan (US 20170202022 A1) [Par. 152] teaches a feature where a second BLT function (i.e. second LBT scheme) is implemented in response to detecting that a magnitude of wireless energy associated with use of the first time slot by a wireless communication device is above a wireless energy threshold level (i.e. LBT procedure is not successfully performed for subsequent TxOP), “[0152] The scheme indication component 1310 may, when the uplink resources for the uplink transmission are in a subsequent TxOP outside of a current TxOP, transmit an indication to use a first LBT scheme when a LBT procedure is successfully performed for the subsequent TxOP and to use a second LBT scheme when the LBT procedure is not successfully performed for the subsequent TxOP. The first LBT scheme may be an abbreviated LBT scheme relative to the second LBT scheme. In some cases, the indication further comprises one or more of an energy detection threshold or a contention window (CW) size that are to be determined based on a time between a DL transmission that includes the uplink grant and the uplink resources of the subsequent TxOP.”
	Thus based upon the teachings of Chendamarai Kannan it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Li to arrive at implementing the second listen before talk function at a second mobile communication device of the multiple mobile communication devices in response to detecting that a magnitude of wireless energy associated with use of the first time slot by the first mobile communication device is above a wireless energy threshold level, in order to provide a more efficient LBT feature by adapting the LBT scheme dependent upon conditions of a wireless channel.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view ot Takeda ((US 20170265225 A1)) in view of Timm (US 20190097746 A1).

In regards to claim(s) 6 and 16, Li is silent on the method as in claim 1, 
 	wherein the wireless channel scheduled for use by the multiple mobile communication devices includes a first set of timeslots interleaved amongst a second set of timeslots; 					wherein the multiple mobile communication devices of the wireless channel is a first set of mobile communication devices allocated shared use of the first set of timeslots; and
 	wherein the second set of timeslots is scheduled for shared use by a second set of mobile communication devices.
	Despite these differences similar features have been seen in other prior art involving timeslot based communication. Timm (US 20190097746 A1)[Claim 29] teaches where a wireless channel scheduled for use by multiple communication devices (i.e. first set of a plurality of device nodes, second set of a plurality of device nodes) includes a first set of timeslots (i.e. first time slot) interleaved amongst a second set of timeslots (i.e. second time slot), wherein the multiple communication devices of the channel is a first set of communication devices (i.e. first set of a plurality of device nodes) allocated shared use of a first set of timeslots (i.e. first time slot); and 
wherein the second set of timeslots is schedule for shared use by a second set of mobile communication devices (i.e. second set of a plurality of device nodes).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in light of the teachings of Timm to arrive at claim 1,  wherein the wireless channel scheduled for use by the multiple mobile communication devices includes a first set of timeslots interleaved amongst a second set of timeslots; 	wherein the multiple mobile communication devices of the wireless channel is a first set of mobile communication devices allocated shared use of the first set of timeslots; and wherein the second set of timeslots is scheduled for shared use by a second set of mobile communication devices, in order to provide differentiated access to the wireless communication medium.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view ot Takeda ((US 20170265225 A1)) in view of Sardana (US Patent No. 5,012,469).

 	In regards to claims 8 and 18, Li is silent on the method as in claim 1, wherein the first mobile communication device acquires use of the second time slot via acquisition of the first time slot. Despite these differences similar features have been seen in other prior art involving the use of timeslots for communication. Sardana (US Patent No. 5,012,469) [Col. 11, Line(s) 22-37] for example teaches where a device acquires use of a second time slot via acquisition of a first time slot (i.e. reserving multiple timeslots), “(11) In the Reservation state, each station that has a message to send must first request a reservation for its packets by transmitting an RI in its assigned minislot. In the Reservation state, the transmitted reservation information only contains information regarding the total number of packets to be transmitted in the current message. After a duration of one round trip propagation delay, this transmitted reservation information is received by all ground stations. The received reservation information is stored in a Global Queue (GQ) on a first-in first-out (FIFO) basis. Each station maintains an identical copy of the Global Queue. A station holds a reservation for a number of consecutive data slots equal to the number of slots specified in the corresponding reservation information in the Global Queue.”
	Thus based upon the teachings of Sardana it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date to further modify Li to arrive at the method as in claim 1, wherein the first mobile communication device acquires use of the second time slot via acquisition of the first time slot, in order to provide a benefit of additional bandwidth for communication through the acquisition of the additional timeslot (i.e. second time slot).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view ot Takeda ((US 20170265225 A1)) in view of Mihm (US 5452290 A).

 	In regards to claim(s) 9 and 19, Li is silent on the method as in claim 1, wherein a gap between the first time slot and the second time slot is below a predetermined threshold value. Despite these differences similar feature have been seen in other prior art involving time-slot based communication.
Mihm [Col. 2, Line(s) 6-20] teaches where a gap between timeslots is below a predetermined threshold value (i.e. an order of a few tens of microseconds), in order to enhance the efficiency of communication, “(8) When communication systems employ frequency division multiple access (FDMA) transmission schemes, transceivers operating in accordance with DSI and/or variable bandwidth transmission techniques would need to quickly switch their operation between different frequency channels. In these situations, a transceiver needs to modify its operation and be capable of communicating through a new frequency channel within a period of time equivalent to an inter-frame or inter-timeslot timing gap to prevent the loss of information. In most communication schemes, such timing gaps are as short as possible, often on the order of a few tens of microseconds, because no communication can occur during these gaps and shorter gaps improve overall efficiency.”.
	Thus it would have been obvious to a person for ordinary skill in the art before the effective filing date of the invention to further modify the timeslot feature of Li to arrive at the method of claim 1, wherein a gap between the first time slot and the second time slot is below a predetermined threshold value, as similarly seen in Mihm in order to provide an efficient use of a wireless communication medium.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190182866 A1) in view of Wang (US 20190013909 A1) in view of Chennakeshu (US 5020056 A).

 	In regards to claim 30, Li is silent on the method as in claim 1, wherein the wireless channel includes a third timeslot disposed between the first timeslot and the second timeslot; and wherein the first mobile communication device is assigned use of the first timeslot and the second timeslot and not the third timeslot. Despite these differences similar features have been seen in other prior art involving resource assignment.
	Chennakeshu (US 5020056 A) [Col. 2, Line 63 – Col. 3, line 20] teaches where a communication channel includes a third time slot (first slot in frame b) disposed between a first timeslot (i.e. first slot in 16a in frame a) and a second timeslot (last slot in 16b in frame b); and wherein a first communication device is assigned use of the first time slot and the second time slot and not the third timeslot.
	Thus based upon the teachings of Chennakeshu it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the teachings of Chaennakeshu to communication channel of Li (i.e. the wireless communication channel) to arrive at wherein the wireless channel includes a third timeslot disposed between the first timeslot and the second timeslot; and wherein the first mobile communication device is assigned use of the first timeslot and the second timeslot and not the third timeslot, in order to provide a benefit of controlling a resource assignment.

Allowable Subject Matter
Claim(s) 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 26 and 28 would be allowable if support for newly claimed features is subsequently found in Instant Application as filed, and if further rewritten to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476